FILED
                             NOT FOR PUBLICATION                            MAY 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


REY ROMAN TRUJILLO,                              No. 14-72206

               Petitioner,                       Agency No. A096-342-493

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Rey Roman Trujillo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims and questions of law. Vilchez v. Holder, 682 F.3d 1195, 1198

(9th Cir. 2012). We deny in part and dismiss in part the petition for review.

      Because the agency denied cancellation of removal as a matter of discretion,

our jurisdiction is limited to colorable constitutional claims and questions of law.

See 8 U.S.C. § 1252(a)(2)(B), (D). Roman Trujillo’s contention that the agency

applied the incorrect standard in evaluating his application is not supported by the

record. His contention challenging the agency’s consideration of the equities in his

case does not constitute a colorable question of law that would invoke our

jurisdiction. See Bazua-Cota v. Gonzales, 466 F.3d 747, 748-49 (9th Cir. 2006) (a

petitioner may not attack a discretionary decision simply by phrasing his abuse of

discretion challenge as a question of law).

      We do not reach Roman Trujillo’s contentions regarding the agency’s

adverse credibility finding because the BIA relied on other factors in making its

determination.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    14-72206